Citation Nr: 0938718	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of severance of service connection for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Susan V. Wallace, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
more than 20 years of active service, including form 
December 1969 to June 1972.  The Veteran died in 
February 2002.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that rating decision, the RO implemented an 
earlier proposal to sever service connection for the cause of 
the Veteran's death.  In January 2007, the appellant 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  The Board remanded the case 
in March 2007 and October 2007.  While the case was in remand 
status, the appellant testified at a hearing before a 
Decision Review Officer at the RO in July 2009.  The hearing 
transcripts are of record in the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection for the cause 
of the Veteran's death. 

2.  The record supports the finding that the grant of service 
connection for the cause of the Veteran's death was clearly 
and unmistakably erroneous.  


CONCLUSION OF LAW

As the criteria for severance of service connection for the 
cause of the Veteran's death are met, severance of service 
connection was proper.  38 C.F.R. § 3.105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.   

In a March 2002 rating decision, the RO granted service 
connection for the cause of the Veteran's death.  
Subsequently, in its March 2005 rating decision, the RO 
severed service connection for the cause of the Veteran's 
death, and the appellant's disagreement with that decision 
led to this appeal.  

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Graves v. Brown, 6 Vet. App. 166 (1994).  

Specifically, when severance of service connection is 
contemplated, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be give 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of 
service connection for the cause of the Veteran's death.  In 
this regard, the RO prepared the July 2002 rating decision in 
which it proposed severance of service connection for the 
cause of the Veteran's death, and via a July 2002 letter 
notified the appellant of this proposal and provided her with 
a copy of the decision.  In the notice letter, the RO told 
the appellant that she could submit medical or other evidence 
to show that the change should not be made and notified her 
of her right to a hearing.  The appellant requested a pre-
severance hearing, which was held at the RO in March 2005.  
Thus, prior to the effectuation of the severance by the 
March 2005 rating decision, the appellant had the opportunity 
to present evidence and argument as to why service connection 
should not be severed.  

The Board acknowledges that as a general principle, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Further, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) held in 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) that a 
claimant must be provided with adequate notice prior to the 
initial adjudication of his case by the agency of original 
jurisdiction (AOJ).  This case is different in that the 
appeal does not arise from adjudication of a claim made by 
the appellant.  Rather it arises from a severance of service 
connection by the RO (the AOJ in this case).  Moreover, as 
detailed above, the severance of service connection requires 
compliance with particular notification procedures under the 
law, and the RO satisfied these requirements in the instant 
case.  

In addition, the Board observes that the appellant has been 
represented by an attorney since she filed her notice of 
disagreement, and with the attorney's assistance the 
appellant has presented written argument and presented 
testimony at the hearings in January 2007 and July 2009.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims or, in 
this case, relevant to the proposed severance.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Overton v. Nicholson, 20 Vet. App. 427 
(2006).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
prevent severance of service connection for the cause of the 
Veteran's death, and the avenues through which she might 
obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All medical evidence relevant to the 
cause of the Veteran's death has been obtained.  Although the 
appellant has requested that medical records pertaining to 
treatment of the Veteran's prostate cancer be obtained, she 
has not explained how those records, dated years before the 
Veteran's death, would be relevant to the claim.  VA medical 
opinions have been obtained in conjunction with the issue on 
appeal, and the appellant has submitted Internet articles she 
contends support her arguments.  Nothing in the record 
reflects that the appellant has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death; rather, it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
for malignant tumors may be granted on a presumptive basis if 
manifested to a degree of 10 percent within a year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  In 
addition, service connection may be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. 
Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the Court recognized that 38 C.F.R. § 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  The Court in Stallworth 
emphasized that "the severance decision focuses-not on 
whether the original decision was clearly erroneous-but on 
whether the current evidence established that service 
connection is clearly erroneous."  Id. (emphasis in 
original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  

Factual Background and Analysis

Based on the foregoing, the Board must determine, on the 
basis of all the evidence of record, whether the March 2002 
rating decision was clearly and unmistakably erroneous in 
granting service connection for the cause of the Veteran's 
death.  The evidence considered by the RO in the March 2002 
rating decision included the Veteran's DD Form 214 showing 
the dates of the Veteran's service in Vietnam, a certified 
copy of his death certificate listing sepsis as the immediate 
cause of the Veteran's death and listing metastatic cancer as 
the underlying cause of death, which occurred in 
February 2002.  

Also considered by the RO were various VA pathology reports 
in a printout of March 13, 2002.  They include an April 1999 
report pertaining to prostate biopsies showing a diagnosis of 
adenocarcinoma of the prostate.  In a September 1999 report 
pertaining to the prostate and right and left obturator lymph 
nodes, the diagnosis was adenocarcinoma of the prostate 
involving apex and both nodes; the right and left obturator 
lymph nodes were negative for malignancy.  

Among the pathology reports was a December 1994 report 
identifying intramucosal carcinoma in a rectal mass.  
May 1995, November 1995, and July 1996 reports pertaining 
rectal biopsies showing colonic mucosa were reported as 
without significant abnormality.  A March 1999 pathology 
report pertaining to a rectal polyp stated there was severe 
dysplasia and detached segment of carcinoma in situ.  An 
August 2000 report pertaining to regrowth tissue in rectum 
stated that examination showed poorly differentiated 
adenocarcinoma with signet ring cell features.  An 
October 2000 report of biopsies of portions of the colon and 
rectum diagnosed invasive signet ring cell adenocarcinoma, 
mucinous adenocarcinoma.  Four of ten lymph nodes contained 
metastatic carcinoma.  

In addition to the foregoing, the record included a 
January 2002 VA posttraumatic stress disorder examination 
report and the report of a January 2002 VA general medical 
examination.  At that examination, the physician noted that 
the Veteran had served 12 months in Vietnam where he was 
exposed to Agent Orange or dioxin.  The general medical 
examination was conducted in conjunction with the Veteran's 
then-pending service connection claims, including claims for 
service connection for prostate cancer and colorectal 
disability.  The physician reported the Veteran was currently 
being worked up for metastatic bone cancer, which he said was 
most likely from the Veteran's rectal adenocarcinoma.  

The physician reported that the Veteran had been diagnosed 
with rectal adenocarcinoma stage II mucinous type in 1999 and 
had undergone abdomino-perineal resection in October 2000 
followed by chemotherapy complicated by fever and diarrhea.  
The physician stated that in December 2001, the Veteran's CEA 
(a marker for recurrence of colorectal cancer) was noted to 
be elevated compared with April 2001 levels.  In addition, he 
was complaining of worsening pain in the area between his 
shoulder blades and for this reason was hospitalized in 
January 2002.  The physician noted that during the current 
admission, an MRI (magnetic resonance imaging) of the spine 
and bone scan showed multiple areas of enhancement consistent 
with bony metastasis.  

In addition, in the January 2002 general medical examination 
report, the physician noted the Veteran's history included a 
diagnosis a prostate cancer in 1999 following routine 
screening with a radical retropubic prostatectomy in 
September 1999.  He did not receive subsequent radiation or 
chemotherapy, and the physician stated the Veteran's PSA 
levels had been normal.  

The physician who conducted the January 2002 examination 
noted that a bone biopsy had been scheduled to identify the 
primary cancer, rectal versus prostate cancer, but was still 
pending.  He said that if the biopsy result pointed to 
prostate cancer as primary, then this could be viewed as a 
complication of the Veteran's exposure to Agent Orange from 
his Vietnam tour of duty.  He said otherwise, if the primary 
was rectal cancer, then more likely than not it was not 
service connected.  

Based on the above, in the March 2002 rating decision, the RO 
granted service connection for the cause of the Veteran's 
death.  The RO observed that the Veteran had rectal cancer 
and prostate cancer and that the death certificate showed 
metastatic cancer as the underlying cause of death.  The RO 
said that with evidence of bony metastasis from either 
primary cancer there was no way to distinguish which cancer 
was the underlying cause of death.  The RO stated it resolved 
the issue in favor of the appellant stating that prostate 
cancer by its very nature was so overwhelming that eventual 
death could be anticipated, irrespective of coexisting 
condition.  The RO said it was also shown that the Veteran 
had active prostate cancer, per VA exanimation, which the RO 
said was material to the cause of death.  

A VA autopsy report for the Veteran was completed in 
April 2002, and the reporting physician stated that the 
Veteran, who died in February 2002, had a past medical 
history of T2N0M0 prostate adenocarcinoma status post 
prostatectomy in September 1999, villous adenoma with 
carcinoma in situ of colon status post surgical resection in 
March 2000, T3N2 mucinous adenocarcinoma with four positive 
lymph nodes (4/10) status post abdominal perineal resection 
in October 2000 and chemo-radiotherapy.  The physician stated 
that during follow-up, steady elevation of the Veteran's 
serum CEA was noted since April 2001 and at the beginning of 
January 2002, he developed increasing back and right chest 
pain, and was admitted to the hospital for possible 
metastasis.  

The autopsy report stated that at autopsy, the Veteran was 
found to have extensive metastasis involving multiple 
vertebral bones, periaortic lymph nodes, pancreas, thyroid, 
bladder, bilateral adrenals, spleen, rib, and brain.  The 
physician stated the morphology of the metastatic 
adenocarcinoma was most consistent with colonic origin.  

In an opinion dated in June 2002, the physician who conducted 
the January 2002 VA examination noted that as he had 
suspected, autopsy of the Veteran confirmed metastatic 
adenocarcinoma of the colon.  In addition, the physician 
stated that based on his review of the Veterans and Agent 
Orange Update 2000, it was his opinion that the Veteran's 
prostate cancer was at least as likely as not due to his 
Agent Orange exposure while serving in Vietnam.  The 
physician stated at that at the time of the Veteran's demise 
there was no evidence of recurrence or metastatic spread of 
prostate cancer and this made prostate cancer less likely to 
have caused or contributed to his demise.  The physician 
further stated that based on the literature, the Veteran's 
colon cancer was not associated to his exposure to dioxin or 
Agent Orange.  The physician further stated that that the 
metastatic spread of the adenocarcinoma of the colon was the 
cause of the Veteran's death.  The physician also said it was 
less likely than not that the Veteran's prostate cancer was 
the cause of his colon cancer and more likely than not these 
were two separate primary cancers.  

At the March 2005 DRO hearing, the appellant testified that 
she believed there was a relationship between the Veteran's 
prostate cancer and his colon cancer, and she requested that 
the case be turned over to a medical board for evaluation.  

At the January 2007 video conference Board hearing, the 
appellant argued there was no evidence in the medical record 
that the metastatic cancer that led directly to the Veteran's 
death came from anything other than his prostate cancer.  Her 
attorney argued there was absolutely nothing in the autopsy 
report that said the metastasized cancer was caused by colon 
cancer.  She argued the reason there was a medical likelihood 
or reasonable likelihood that this metastatic cancer was 
caused by prostate cancer not colon cancer was that the 
prostate cancer had been there first.  She asserted there was 
absolutely no evidence that the colon cancer spread any where 
outside the colon, and she said there was nothing in the 
medical records that excluded the possibility that the 
prostate cancer migrated to the colon.  She asserted that one 
of the VA medical records made several references to the fact 
that there was no evidence that the colon cancer had 
metastasized.  She pointed out that in the January 2002 
report there was a question in the physician's mind as to 
whether it was the prostate cancer that had metastasized.  

In a May 2007 report, the VA physician who examined the 
Veteran in January 2002 and prepared the June 2002 opinion 
prepared an additional opinion.  He referred to, and attached 
a copy of, the April 2002 autopsy report.  The physician 
stated that the conclusion in the autopsy report was 
metastatic adenocarcinoma of the colon to various organs.  
The physician said it was therefore less likely that the 
Veteran's prostate cancer, which was resected, was the cause 
of death.  He said the colon cancer was more likely a second 
cancer and (again) the more likely cause of death.  

In a medical opinion dated in November 2008, a VA physician, 
who is a board certified medical oncologist, stated he had 
reviewed the Veteran's chart and in his report summarized the 
Veteran's history. He noted the Veteran had been found to 
have tubulovillous rectal adenoma in March 1999 and prostate 
carcinoma in June 1999 with Gleason score 7 and PSA 5.4, and 
underwent radical prostatectomy.  He further noted the 
Veteran was found to have a rectal mass in August 2000 and 
biopsy revealed adenocarcinoma.  The oncologist noted the 
Veteran underwent abdominoperineal resection in October 2000, 
and surgical pathology revealed a 3.5 centimeter poorly 
differentiated adenocarcinoma extending to muscularis propia 
with free margins, but four of ten lymph nodes were positive 
for malignancy.  A chemo-radiation program was complicated by 
a neutropenic fever episode after the first cycle, and there 
was dose reduction on subsequent cycles, which were completed 
in May 2001.  The oncologist stated that during follow-up 
visits, the Veteran was noted to have elevated CEA (8.1), but 
restaging scans revealed unchanged retrocrural and 
retroperitoneal lymphadenopathy and subsequent colonoscopy 
was negative for local recurrence.  The Veteran developed 
back pain, was hospitalized, and MRI of the spine in 
January 2002 showed multiple levels of involvement with 
probable metastatic disease.  

The oncologist said that as per history of rectal carcinoma 
with lymph node involvement on presentation and rising CEA 
with undetectable PSA, rectal carcinoma was considered as 
primary despite no liver or lung metastasis.  He said that as 
per remote history of prostate cancer, bone biopsy was 
recommended, but the complicated hospital course and the 
Veteran's wishes of not proceeding with further diagnostic 
tests precluded the biopsy.  The oncologist noted the Veteran 
was started on palliative radiation of the spine, but his 
general condition rapidly deteriorated and he expired in 
February 2002.  The oncologist noted that autopsy showed 
pneumonia in the left lung and confirmed extensive metastatic 
disease involving multiple vertebral bones, periaortic lymph 
nodes, pancreas, thyroid, bladder, bilateral adrenals, 
spleen, rib, and brain.  The oncologist stated that the 
autopsy showed the morphology of the metastatic 
adenocarcinoma was consistent with colonic origin and the 
tumor showed transition to a highly anaplastic carcinoma in 
the bone and extensive lymphovascular invasion.  He said 
there was no evidence of recurrence of the prostate cancer.  
After review of the chart including the autopsy findings, the 
oncologist concluded that metastatic colorectal cancer caused 
the Veteran's death.  He stated that the finding that 
prostate cancer caused or contributed to death was clearly 
erroneous.  

At a DRO hearing in July 2009, the Veteran's attorney argued 
that at the time of the Veteran's death, there was no medical 
evidence that it was the Veteran's rectal cancer that had 
metastasized.  She argued that the Veteran's poorly 
differentiated prostate cancer could have had cells left 
behind after the removal of his prostate because the Veteran 
did not have chemotherapy after the prostate surgery.  She 
argued that although he may have had some recurrence of colon 
cancer at death, it was certainly possible that metastatic 
cancer came from the prostate.  At the hearing, she presented 
two Internet articles dated in May 2007 and April 2009.

In an article from the Medical College of Georgia dated in 
May 2007, it was stated that veterans exposed to Agent Orange 
have a 48 percent increased risk of prostate cancer 
recurrence following surgery than their unexposed peers, and 
when the disease came back, it seemed more aggressive.  It 
further stated that when the disease recurred, exposed 
veterans experienced a more rapid biochemical progression of 
their disease, which it said PSA measures.  The April 2009 
article from Medscape Medical News referred to an upcoming 
report in the May 2009 issue of BJU International and said it 
reports Vietnam veterans who undergo radical prostatectomy 
and who were exposed to Agent Orange were at increased risk 
for biochemical recurrence of prostate cancer and those 
veterans also had a shorter PSA doubling time than veterans 
who underwent the procedure but who were not exposed to Agent 
Orange.  

On review of the evidence of record, the Board finds the 
evidence supports the finding that the grant of service 
connection for the cause of the Veteran's death was clearly 
and unmistakably erroneous.  The record contains no basis 
upon which it can be found that the Veteran's prostate 
cancer, which is presumptively service-connected because of 
the Veteran's Vietnam service, caused or contributed to his 
death.  

In this regard, the certificate of death, which shows the 
Veteran died in February 2002, listed the cause of death as 
sepsis due to metastatic cancer.  Prostate cancer was not 
listed on the death certificate.  The report of the 
January 2002 general medical examination included no 
conclusion that the Veteran's prostate cancer was active or 
that it had metastasized.  In this regard, the VA physician 
stated that subsequent to his prostatectomy in 
September 1999, the Veteran's PSA levels were normal.  His 
statements made clear that at that time of the January 2002 
examination, a bone biopsy was planned for metastatic cancer, 
but had not been done.  Further, in the April 2002 autopsy 
report, the physician who conducted the autopsy concluded 
that the morphology of the metastatic adenocarcinoma was most 
consistent with colonic origin, and the final anatomic 
diagnosis was:  metastatic adenoma of the colon involving the 
vertebral bones, lymph nodes, peripancreatic lymph node, 
thyroid, bladder, bilateral adrenals, spleen, rib, and brain; 
focal pneumonia of the left lung; and surgical absence of 
prostate.  

Further, in his opinions dated in June 2002 and May 2007, the 
physician who conducted the January 2002 examination reviewed 
the autopsy report and concluded at the time of the Veteran's 
death there was no evidence of recurrence or metastatic 
spread of prostate cancer or that the prostate cancer caused 
the colon cancer.  Further, the board certified VA medical 
oncologist, who reviewed the entire record, summarized the 
facts, and provided an explanation of his reasoning, 
concluded that the finding that prostate cancer caused or 
contributed to the Veteran's death was clearly erroneous.  

The evidence offered by the appellant, that is, the Internet 
articles about the incidence recurrence of prostate cancer in 
Vietnam veterans status post prostatectomy is not relevant to 
this appeal because in this Veteran's case there is no 
medical evidence of recurrence of the disease after his 
prostatectomy in 1999.  

In hearing testimony and via written briefs, the appellant 
has made extensive arguments presenting her theories of 
medical causation and disease progression, but the appellant 
does not contend, nor does the evidence show, that she has 
specialized education, training, or experience that would 
qualify her to provide an opinion on this matter.  It is now 
well established that a lay person such as the appellant is 
not competent to opine on medical matters such as medical 
diagnosis or the etiology of medical disorders, and her 
opinion that the Veteran's prostate cancer metastasized to 
his bones or other locations or otherwise caused or 
contributed to his death is therefore entitled to no weight 
of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Further, the evidence does not show, nor does the appellant 
contend, that the Veteran's colorectal cancer was present in 
service, and the earliest evidence of such cancer was not 
until the 1990s, well beyond the one-year presumptive period 
for colorectal cancer as a chronic disease under the 
provisions of 38 C.F.R. § 3.309(a).  Also, there is no 
evidence that provides a nexus between that cancer and the 
Veteran's active service or any incident of service, and 
there is, in fact, a negative medical opinion in this regard.  
In addition, colorectal cancer is not among the diseases for 
which service connection may be granted on a presumptive 
basis due to exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e).  

In view of the foregoing, the Board finds that all the 
probative evidence of record establishes that a grant of 
service connection for the cause of Veteran's death is 
clearly and unmistakably erroneous.  The Board therefore 
concludes that severance of service connection for the cause 
of the Veteran's death was proper.  



ORDER

As severance of service connection for the cause of the 
Veteran's death was proper, the appeal is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


